Title: To James Madison from Rufus Easton, 31 December 1816
From: Easton, Rufus
To: Madison, James


        
          Sir,
          Washington December 31st. 1816
        
        I take the liberty to recommend Docr. Thomas Neale of the town of Jackson in the Territory of Missouri for the office of Marshall for that Territory. Docr. Neale is a man of respectable talents of good character and well qualified in every respect to discharge the duties of that office. He resides near the center of population, of the territory. I am with great respect Sir, your most obedt. servt.
        
          Rufus Easton
        
      